Citation Nr: 0403006	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  94-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for postoperative left 
epididymo-orchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

A videoconference hearing was scheduled to be held in 
September 2002 before a Veterans Law Judge, but the veteran 
failed to report for that hearing and did not request that it 
be rescheduled.  Accordingly, the Board concludes that the 
veteran has effectively withdrawn his request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d).




REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show the 
veteran has not been given adequate notice of the VCAA and 
specifically how it applies to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA).  Accordingly, 
the RO must allow the requisite time to respond to the VCAA 
notice.

Review of the claims file shows that the veteran was 
scheduled for VA examination on two occasions; however, he 
failed to report for these examinations and they were 
cancelled.  The record also shows that the veteran may be 
incarcerated and thus unable to report for his scheduled 
examinations.

VA's duty to assist includes the undertaking of reasonable 
efforts to provide the veteran with a compensation 
examination to determine the current severity of his service 
connected postoperative left epididymo-orchitis.  Such an 
examination would be subject to the limitations imposed by 
his incarcerated status pursuant to Bolton v. Brown, 8 Vet. 
App. 185 (1995).  Although VA does not have the authority 
under 38 U.S.C.A. § 5711 (West 2002) to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends to arranging for an adequate evaluation within the 
prison facility.  See Bolton, 8 Vet. App. at 191.  

For the foregoing reasons, the claim is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time to 
respond.

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated him for his 
postoperative left epididymo-orchitis 
since 1991.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The attention 
of the RO is specifically directed to any 
treatment records available from the 
Nevada Department of Correction.

3.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
appropriate specialist in order to assess 
the current nature and severity of his 
service-connected postoperative left 
epididymo-orchitis.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner is requested to 
describe the current symptoms associated 
with the veteran's postoperative left 
epididymo-orchitis, and the severity.  
Additionally, the VA examiner should 
comment on (a) whether the veteran has 
required long-term drug therapy; (b) 
whether the veteran has required 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management due to his postoperative left 
epididymo-orchitis; (c) whether there is 
evidence of recurrent symptomatic 
infection requiring drainage/frequent 
hospitalization (greater than two times 
per year), and/or requiring intensive 
management; (d) and whether the 
postoperative left epididymo-orchitis 
produces renal dysfunction, and, if so, 
the extent of such renal dysfunction.  
The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




